Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Petitioner, a mechanical engineer, seeks review of the Appeal Board’s order affirming the dismissal after a hearing of his complaint filed with the State Division of Human Rights, charging respondent with discrimination on the basis of age and marital status. The Commissioner found that petitioner had failed to prove by credible evidence that respondent had engaged in a practice of discriminatory layoffs and that respondent applied legitimate, *897job-related criteria in making its determination to terminate petitioner’s employment. After reviewing the record, we agree with the Appeal Board that the findings of the Commissioner are supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). (Executive Law, § 298.) Present — Hancock, Jr., J. P., Callahan, Green, O’Donnell and Moule, JJ.